1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID LEMUS,                                        Case No. 17cv1500-MMA (JLB)
     CDCR #K-84252,
12
                                        Plaintiff,       ORDER GRANTING DEFENDANTS’
13                                                       MOTION FOR SUMMARY
                          vs.                            JUDGMENT
14
15
     T. GUTIERREZ, et al.,                               [Doc. No. 46]
16
                                     Defendants.
17
18
19         Plaintiff David Lemus, a California prisoner proceeding pro se, brings this civil
20   rights action against two prison officials and a medical professional alleging violations of
21   his Eighth Amendment rights. See Doc. No. 28. Defendants T. Gutierrez, A.
22   Hernandez, Jr., and Dr. S. Ko move for summary judgment as to the merits of Plaintiff’s
23   claims. See Doc. No. 46. Additionally, Dr. Ko seeks summary judgment on the ground
24   that Plaintiff failed to exhaust his administrative remedies before filing suit. See id. The
25   Court notified Plaintiff of the requirements for opposing summary judgment pursuant to
26   Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998) (en banc). See Doc. No. 47. Plaintiff
27   filed a response in opposition to the motion, to which Defendants replied. See Doc. Nos.
28   48, 49. Subsequently, the Court granted Plaintiff leave to file a sur-reply. See Doc. No.
                                                     1
                                                                                17cv1500-MMA (JLB)
1    54. The Court took the matter under submission on the briefs pursuant to Civil Local
2    Rule 7.1.d.1 and Federal Rule of Civil Procedure 78(b). For the reasons set forth below,
3    the Court GRANTS Defendants’ motion for summary judgment as to the merits of
4    Plaintiff’s claims.
5                                         PLAINTIFF’S ALLEGATIONS
6             On October 17, 2016, Plaintiff and his cellmate, Rickey Cruz, were “summoned
7    for court appearance at the administrative building.” Doc. No. 28 at 3.1 Plaintiff claims
8    that they were both “accosted by” Defendants Gutierrez and Hernandez who handcuffed
9    them behind their backs “for transport” via a cart. Id. Cruz was permitted to “sit on a
10   passenger seat in the front of the cart” while Plaintiff was told to “sit on a makeshift
11   plywood seat at the back.” Id. Defendant Gutierrez was the “driver of the cart” and
12   Plaintiff claims he drove “fast on the road and rounding corners.” Id. While Hernandez
13   was “hanging onto the side of the cart,” Plaintiff claims he “didn’t have anything to grab,
14   as he started sliding off of the cart.” Id. Plaintiff yelled for Gutierrez to stop but “was
15   ignored.” Id. Plaintiff alleges Defendant Gutierrez “continued driving fast, then turned a
16   corner that threw Plaintiff from the cart.” Id. “Instead of stopping, both defendants kept
17   going” because they wanted to “make sure Plaintiff’s cellmate wasn’t late for court.” Id.
18   As a result, Plaintiff claims he was “tossing and turning in pain on the pavement for
19   many minutes before both defendants appeared in hostile fashion.” Id.
20            Plaintiff contends Defendants Gutierrez and Hernandez “refused to activate their
21   alarms for medical attention” on his behalf. Id. However, they “took it upon themselves
22   to snatch him up” and attempted to “place him in the cart for court.” Id. Plaintiff alleges
23   that he told Gutierrez and Hernandez he was in “excruciating pain” but they “ignored him
24   by saying that he had to get to court.” Id. at 4. However, “after medical personnel started
25   yelling for the defendants to take Plaintiff to the infirmary, they retrieved a wheelchair”
26
27
     1
         Citations to electronically-filed documents refer to the pagination generated by the CM/ECF system.
28
                                                          2
                                                                                           17cv1500-MMA (JLB)
1    and took Plaintiff to the Correctional Treatment Center (“CTC”). Id.
2              At the CTC, Dr. Seeley2 examined Plaintiff and directed that Plaintiff be taken to
3    the El Centro Regional Medical Center (“ECRMC”) by ambulance. See id. At ECRMC
4    Dr. Kajitani3 examined Plaintiff and “diagnosed Plaintiff’s condition as suffering from
5    forearm hematoma, closed head injury [without] cranial wound and thoracic myofascial
6    strain.” Id. Plaintiff was provided with an “arm brace.” Id. However, when Plaintiff
7    returned to prison, “Defendant Ko confiscated Plaintiff’s arm brace without replacing it
8    or accommodating his medical needs associated with forearm hematoma.” Id. Plaintiff
9    “expressed that he was in tremendous pain” but Dr. Ko purportedly “indicated that he
10   would be alright.” Id. As Plaintiff “continued to express discomfort with his arm,” he
11   claims Dr. Ko “told him that the matter was beyond his control.” Id.
12             Based on these allegations, Plaintiff seeks various forms of injunctive and
13   declaratory relief as well compensatory and punitive damages. See id. at 6.
14                                                 LEGAL STANDARD
15             “A party may move for summary judgment, identifying each claim or defense – or
16   the part of each claim or defense – on which summary judgment is sought. The court
17   shall grant summary judgment if the movant shows that there is no genuine dispute as to
18   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
19   P. 56(a). The party seeking summary judgment bears the initial burden of establishing
20   the basis of its motion and of identifying the portions of the declarations, pleadings, and
21   discovery that demonstrate absence of a genuine issue of material fact. Celotex Corp. v.
22   Catrett, 477 U.S. 317, 323 (1986). A fact is material if it could affect the outcome of the
23   suit under applicable law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49
24   (1986). A dispute about a material fact is genuine if there is sufficient evidence for a
25
26
27   2
         Dr. Seeley is not a defendant in this action.
28   3
         Dr. Kajitani is not a defendant in this action.
                                                           3
                                                                                  17cv1500-MMA (JLB)
1    reasonable jury to return a verdict for the non-moving party. Id. at 248.
2           The party opposing summary judgment cannot “rest upon the mere allegations or
3    denials of [its] pleading but must instead produce evidence that sets forth specific facts
4    showing that there is a genuine issue for trial.” Estate of Tucker v. Interscope Records,
5    515 F.3d 1019, 1030 (9th Cir.), cert. denied, 555 U.S. 827 (2008) (internal quotation
6    marks omitted). In applying the standard set forth under Rule 56, district courts must
7    “construe liberally motion papers and pleadings filed by pro se inmates and . . . avoid
8    applying summary judgment rules strictly.” Thomas v. Ponder, 611 F.3d 1144, 1150 (9th
9    Cir. 2010).
10          When a defendant seeks judgment based on the plaintiff’s failure to exhaust
11   administrative remedies prior to filing suit, the defendant must prove that there was an
12   available administrative remedy which the plaintiff failed to exhaust. See Williams v.
13   Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). If they do, the burden of production then
14   shifts to the plaintiff “to show that there is something in his particular case that made the
15   existing and generally available administrative remedies effectively unavailable to him.”
16   Id. at 1191; see also McBride v. Lopez, 807 F.3d 982, 986 (9th Cir. 2015) (citing
17   “circumstances where the intervening actions or conduct by prison officials [may] render
18   the inmate grievance procedure unavailable.”).
19                                           DISCUSSION
20   I.     Exhaustion
21          As an initial matter, Dr. Ko seeks summary judgment on the grounds that Plaintiff
22   failed to exhaust his administrative remedies pursuant to 42 U.S.C. § 1997e(a) before
23   filing suit.
24          A.      Legal Standards for Exhausting Administrative Remedies
25          “The Prison Litigation Reform Act of 1995 (PLRA) mandates that an inmate
26   exhaust ‘such administrative remedies as are available’ before bringing suit to challenge
27   prison conditions.” Ross v. Blake, 136 S. Ct. 1850, 1854-55 (2016) (quoting 42 U.S.C.
28   § 1997e(a)). “There is no question that exhaustion is mandatory under the PLRA[.]”
                                                   4
                                                                                 17cv1500-MMA (JLB)
1    Jones v. Bock, 549 U.S. 199, 211 (2007) (citation omitted). The PLRA also requires that
2    prisoners, when grieving their appeal, adhere to CDCR’s “critical procedural rules.”
3    Woodford v. Ngo, 548 U.S. 81, 91 (2006). “[I]t is the prison’s requirements, and not the
4    PLRA, that define the boundaries of proper exhaustion.” Jones, 549 U.S. at 218.
5          The exhaustion requirement is based on the important policy concern that prison
6    officials should have “an opportunity to resolve disputes concerning the exercise of their
7    responsibilities before being haled into court.” Jones, 549 U.S. at 204. The “exhaustion
8    requirement does not allow a prisoner to file a complaint addressing non-exhausted
9    claims.” Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010). Therefore, regardless
10   of the relief sought, a prisoner must pursue an appeal through all levels of a prison’s
11   grievance process as long as that process remains available to him. “The obligation to
12   exhaust ‘available’ remedies persists as long as some remedy remains ‘available.’ Once
13   that is no longer the case, then there are no ‘remedies . . . available,’ and the prisoner
14   need not further pursue the grievance.” Brown v. Valoff, 422 F.3d 926, 935 (9th Cir.
15   2005) (original emphasis) (citing Booth v. Churner, 532 U.S. 731, 739 (2001)). “The
16   only limit to § 1997e(a)’s mandate is the one baked into its text: An inmate need exhaust
17   only such administrative remedies as are ‘available.’” Ross, 136 S. Ct. at 1862; see also
18   Nunez v. Duncan, 591 F.3d 1217, 1226 (9th Cir. 2010) (PLRA does not require
19   exhaustion when circumstances render administrative remedies “effectively
20   unavailable.”).
21         Grievance procedures are available if they are “‘capable of use’ to obtain ‘some
22   relief for the action complained of.’” Ross, 136 S. Ct. at 1859 (quoting Booth, 532 U.S.
23   at 738); see also Williams, 775 F.3d at 1191 (“To be available, a remedy must be
24   available ‘as a practical matter’; it must be ‘capable of use; at hand.’”) (quoting Albino v.
25   Baca, 747 F.3d 1162, 1171) (9th Cir. 2014) (quotation marks omitted)). In Ross, the
26   Supreme Court noted “three kinds of circumstances in which an administrative remedy,
27   although officially on the books, is not capable of use to obtain relief.” 136 S. Ct. at 1859
28   (emphasis added). These circumstances arise when: (1) the “administrative procedure . . .
                                                    5
                                                                                  17cv1500-MMA (JLB)
1    operates as a simple dead end—with officers unable or consistently unwilling to provide
2    any relief to aggrieved inmates;” (2) the “administrative scheme . . . [is] so opaque that it
3    becomes, practically speaking, incapable of use ... so that no ordinary prisoner can make
4    sense of what it demands;” and (3) “prison administrators thwart inmates from taking
5    advantage of a grievance process through machination, misrepresentation, or
6    intimidation.” Id. at 1859-60 (citations omitted).
7          Applying these principles, the Ninth Circuit has specifically found that “[w]hen
8    prison officials fail to respond to a prisoner’s grievance within a reasonable time, the
9    prisoner is deemed to have exhausted available administrative remedies within the
10   meaning of the PLRA.” See Andres v. Marshall, 854 F.3d 1103, 1105 (9th Cir. 2017)
11   (per curiam) (finding RJD’s 6-month failure to respond to an inmate grievance rendered
12   prisoner’s administrative remedies unavailable); accord Dole v. Chandler, 438 F.3d 804,
13   809, 811 (7th Cir. 2006) (officials’ failure to respond to a “timely complaint that was
14   never received” rendered prisoner’s administrative remedies unavailable). The Ninth
15   Circuit has further found administrative remedies “plainly unavailable” where prison
16   officials “screen out an inmate’s appeals for improper reasons,” Sapp v. Kimbrell, 623
17   F.3d 813, 823 (9th Cir. 2010), and “effectively unavailable” where they provide the
18   inmate mistaken instructions as to the means of correcting a claimed deficiency, but upon
19   re-submission, reject it as untimely after compliance proved impossible. See Nunez, 591
20   F.3d at 1226. Administrative remedies may also prove unavailable if the prisoner shows
21   an “objectively reasonable” basis for his belief that “officials would retaliate against him
22   if he filed a grievance.” McBride, 807 F.3d at 987.
23         B.     CDCR’s Exhaustion Requirements
24         With respect to the initial burden on summary judgment, the Court finds Dr. Ko
25   has offered sufficient evidence, which Plaintiff does not contradict, to prove that the
26   California Department of Corrections and Rehabilitation (“CDCR”) has established an
27   “administrative remedy” for prisoners like Plaintiff to pursue before filing suit under
28   § 1983. See Williams, 775 F.3d at 1191 (citing Albino, 747 F.3d at 1172) (quotation
                                                   6
                                                                                 17cv1500-MMA (JLB)
1    marks omitted).
2           Specifically, a California prisoner may appeal “any policy, decision, action,
3    condition, or omission by the department or its staff that [he] can demonstrate as having a
4    material adverse effect upon his . . . health, safety, or welfare.” CAL CODE REGS., tit. 15
5    § 3084.1(a). Since January 28, 2011, and during the time period encompassing the events
6    at issue in this case, Title 15 of the California Code of Regulations has required three
7    formal levels of appeal review. See Gibson Decl., Doc. No. 46-7 at ¶¶ 2-5. Thus, in
8    order to properly exhaust, a California prisoner must, within 30 calendar days of the
9    decision or action being appealed, or “upon first having knowledge of the action or
10   decision being appealed,” CAL. CODE REGS., tit. 15 § 3084.8(b), “use a CDCR Form 602
11   (Rev. 08/09), Inmate/Parolee Appeal, to describe the specific issue under appeal and the
12   relief requested.” Id. § 3084.2(a). The CDCR Form 602 “shall be submitted to the
13   appeals coordinator at the institution.” Id. § 3084.2(c), § 3084.7(a).
14          If the first level CDCR Form 602 appeal is “denied or not otherwise resolved to the
15   appellant’s satisfaction at the first level,” id. § 3084.7(b), the prisoner must “within 30
16   calendar days . . . upon receiving [the] unsatisfactory departmental response,” id.
17   § 3084.8(b)(3), seek a second level of administrative review, which is “conducted by the
18   hiring authority or designee at a level no lower than Chief Deputy Warden, Deputy
19   Regional Parole Administrator, or the equivalent.” Id. § 3084.7(b), (d)(2). “The third
20   level is for review of appeals not resolved at the second level.” Id. § 3084.7(c). “The
21   third level review constitutes the decision of the Secretary of the CDCR on an appeal, and
22   shall be conducted by a designated representative under the supervision of the third level
23   Appeals Chief or equivalent. The third level of review exhausts administrative remedies,”
24   id. § 3084.7(d)(3), “unless otherwise stated.”4 Id. § 3084.1(b); see also CDCR
25
26
27   4
       For example, “[a] second level of review shall constitute the department’s final action on appeals of
     disciplinary actions classified as ‘administrative’ as described in section 3314, or minor disciplinary
28   infractions documented on CDC[R] Form 128-A (rev. 4-74), Custodial Counseling Chrono, pursuant to
                                                        7
                                                                                          17cv1500-MMA (JLB)
1    OPERATIONS MANUAL § 541100.13 (“Because the appeal process provides for a
2    systematic review of inmate and parolee grievances and is intended to afford a remedy at
3    each level of review, administrative remedies shall not be considered exhausted until
4    each required level of review has been completed.”).
5           C.     Analysis
6           Dr. Ko argues that Plaintiff did not timely file an administrative grievance against
7    him. It is undisputed that the CDCR exhaustion requirements require an inmate to “file a
8    grievance within thirty calendar dates of the incident being appealed.” See Gibson Decl.
9    at ¶ 5 (citing CAL. CODE REGS., tit. 15 § 3084.8). The factual allegations made by
10   Plaintiff against Dr. Ko arise from events that are alleged to have occurred on October
11   17, 2016. See Findley Decl., Doc. No. 46-5, Pl. Dep 104:23 – 105:5. Dr. Ko argues that
12   Plaintiff did not “submit his appeal related to Dr. Ko until January 17, 2017, three months
13   after Dr. Ko removed his brace.” Def. Memo. at 22.
14          Dr. Ko submits the declaration of S. Gates, Chief of the Health Care
15   Correspondence and Appeals Branch (“HCCAB”), “formerly named the Inmate
16   Correspondence and Appeals Branch,” which is “part of California Correctional Health
17   Care Services (“CCHCS”).” Gates Decl., Doc. No. 46-6 at ¶ 1. “All levels of health care
18   appeals are tracked through a computer database known as the Health are Appeals and
19   Risk Tracking System (“HCARTS”). Id. at ¶ 4. Gates was directed to conduct a “review
20   of inmate health care appeals in the HCARTS database regarding David Lemus, CDCR
21   No. K-84252” and to locate “any health care appeals relating to allegations of deliberate
22   indifference to medical care or negligent or improper medical care against Dr. Ko, for
23   any reason, including, but not limited to confiscating Plaintiff’s arm brace.” Id. at ¶ 7.
24          According to Gates, Plaintiff submitted a grievance on January 17, 2017 which
25   was designated “Health Care Appeal Log No. CEN-HC-17027852.” Id. at ¶ 7(a). In this
26
27
     section 3312(a)(2), and shall exhaust administrative remedy on these matters.” CAL. CODE REGS., tit. 15
28   § 3084.7(b)(1).
                                                        8
                                                                                         17cv1500-MMA (JLB)
1    grievance, Plaintiff requested that his “arm brace be returned to him a.s.a.p,” that he
2    receive “appropriate care for his ongoing pain,” and to be “evaluated by another
3    physician.” Id., Ex. B, Doc. No. 46-6 at 12. Plaintiff also claimed, “Dr. Ko confiscated”
4    his arm brace “without legitimate reason.” Id. at 14. The appeal was “cancelled” at the
5    first level of review on January 19, 2017 because the “time limits for submitting the
6    appeal [were] exceeded even though” Plaintiff “had the opportunity to submit within the
7    prescribed time restraints.” Id. at 16. In addition, it was also found that the “appeal
8    makes a general allegation, but fails to state facts or specify an act or occasion consistent
9    with the allegation.” Id.
10         On February 9, 2017, J. Lewis, “Deputy Director of Policy and Risk Management
11   Services,” informed Plaintiff that it “has been determined your appeal submitted for
12   Director’s Level Review does not comply with appeal procedures” and is “being
13   cancelled and returned” to Plaintiff.” Id. at 11.
14         Plaintiff argues that he “submitted his 602 appeal against Defendant Ko in
15   November 2016 but received no response.” Pl.’s Sur-Reply at 7. Plaintiff further claims
16   that on January 3, 2017, he “forwarded an inquiry to the medical appeals coordinator who
17   told him to resubmit the appeal for processing.” Id. at 7-8. Plaintiff has attached to his
18   Declaration in opposition to Defendants’ motion, signed under penalty of perjury, a copy
19   of a letter to the “appeals coordinator” dated January 3, 2017, with the subject heading
20   “unheard 602 appeal.” Pl.’s Decl., Doc. No. 54 at 29. This letter is stamped “CEN-
21   Received Jan 6 2017 HC Appeals.” Id. In this correspondence, Plaintiff writes: “Please
22   take notice that I submitted to your office a medical 602 appeal against Dr. Ko, for
23   confiscating my arm brace and denying me medical care.” Id. He further claims that the
24   “appeal was submitted about a month and a half ago, nevertheless, I never received notice
25   that it was processed by your office.” Id.
26         Plaintiff also attaches a copy of a “Memorandum” dated January 9, 2017 from “T.
27   Kirby, Health Care Appeals Coordinator” which contains the subject heading “[r]eceipt
28   of letter dated 1/3/2007.” Id. at 30. In the body of this memorandum, it is stated that
                                                   9
                                                                                 17cv1500-MMA (JLB)
1    they are responding to Plaintiff’s January 3, 2017 letter and informed Plaintiff that a
2    “review of your medical appeals history was conducted and there is no Centinela appeal.”
3    Id. Plaintiff was specifically instructed to “re-write your appeal and submit it in a U-Sav-
4    Em envelope, attention R. Kirby, Medical Appeals Coordinator.” Id. In addition,
5    Plaintiff was informed that “although time constraints may have expired, we will process
6    your appeal when it is received.” Id.
7          As noted above, “the [D]efendant[s]’ burden is to prove that there was an available
8    administrative remedy, and that the prisoner did not exhaust that available remedy.”
9    Albino, 747 F.3d at 1172. The burden then shifts to Plaintiff “who must show that there
10   is something particular in his case that made the existing and generally available
11   administrative remedies effectively unavailable to him.” Williams, 775 F.3d at 1191;
12   Albino, 747 F.3d at 1172; Jones, 549 U.S. at 218. He may do so by “showing the local
13   remedies were ineffective, unobtainable, unduly prolonged, inadequate, or obviously
14   futile.” Albino, 747 F.3d at 1172 (citation omitted); see also Ngo v. Woodford, 539 F.3d
15   1108, 1110 (9th Cir. 2008) (noting potential “unavailability” of administrative remedies
16   if officials “obstruct[ed] [the prisoner’s] attempt to exhaust,” or “prevented [him] from
17   exhausting because procedures for processing grievances weren’t followed.”); Nunez,
18   591 F.3d at 1224 (finding prisoner’s lack of exhaustion “excused” where record showed
19   he “took reasonable and appropriate steps to exhaust … [but] was precluded from
20   exhausting, not through his own fault but by the Warden’s mistake.”)
21         “Under § 1997e(a), the exhaustion requirement hinges on the ‘availab[ility]’ of
22   administrative remedies: An inmate, that is, must exhaust available remedies, but need
23   not exhaust unavailable ones.” Ross, 136 S. Ct. at 1858; Andres, 854 F.3d at 1104. Here,
24   the Court is unable to conclude as a matter of law that Plaintiff failed to properly exhaust
25   his administrative remedies against Dr. Ko. In the memorandum sent to Plaintiff by T.
26   Kirby, he was specifically instructed to “re-write [his]appeal and submit” the appeal to
27   the attention of “T. Kirby, Medical Appeals Coordinator.” Pl.’s Sur-Reply at 30.
28   Plaintiff was further informed that while “time constraints may have expired, we will
                                                  10
                                                                                17cv1500-MMA (JLB)
1    process your appeal when it is received.” Id. It is undisputed that Plaintiff complied with
2    this directive and resubmitted his appeal regarding Dr. Ko on January 17, 2017. See id.
3    at 31. However, despite T. Kirby’s purported directive that they would “process
4    [Plaintiff’s] appeal when it is received,” even though “time constraints may have
5    expired,” this appeal was not “processed” but rather was “cancelled” due to time
6    constraints. Id. at 31-32.
7          Plaintiff’s sworn testimony, when viewed in the light most favorable to Plaintiff,
8    satisfies Plaintiff’s burden of production under Albino and Williams insofar as it shows
9    that administrative remedies were not “available” to him because officials “thwarted the
10   effective invocation of the administrative process through threats, game-playing, or
11   misrepresentations, … in [his] individual case.” Ross, 136 S. Ct. at 1862; see also
12   Williams, 775 F.3d at 1191 (unavailability may be shown if grievance process, as
13   administered “through machination,” proved “ineffective, unobtainable, unduly
14   prolonged, inadequate, or obviously futile.” (quoting Albino, 747 F.3d at 1172) (internal
15   citation omitted).
16         Because “the defendant[s] in a PLRA case must plead and prove non-exhaustion as
17   an affirmative defense,” and it is not clear as a matter of law whether Plaintiff failed to
18   exhaust the remedies made “available” to him, the Court finds that summary judgment
19   pursuant to 42 U.S.C. § 1997e(a) is not warranted, and “the case may proceed to the
20   merits.” Albino, 747 F.3d at 1171; Williams, 775 F.3d at 1192 (“[P]ermitting a defendant
21   to show that remedies existed in a general sense where a plaintiff has specifically alleged
22   that official action prevented [him] from filing a particular grievance would force a
23   plaintiff to bear the burden of proof, a burden which the plaintiff does not bear.”)
24   (quoting Albino, 747 F.3d at 1172).
25   II.   Eighth Amendment Claims against Defendants Hernandez and Gutierrez
26         Prison officials display a deliberate indifference to an inmate’s well-being when
27   they know of and consciously disregard an excessive risk of harm to that inmate’s health
28   or safety. Farmer v. Brennan, 511 U.S. 825, 837 (1994). “[T]he official must both be
                                                   11
                                                                                 17cv1500-MMA (JLB)
1    aware of facts from which the inference could be drawn that a substantial risk of serious
2    harm exists, and he must also draw the inference.” Id. Thus, “deliberate indifference”
3    entails something more than mere negligence, but may be satisfied with proof of
4    something less than acts or omissions “for the very purpose of causing harm,” or that a
5    particular official “acted or failed to act believing that harm actually would befall an
6    inmate; it is enough that the official acted or failed to act despite his knowledge of a
7    substantial risk of serious harm.” Farmer, 511 U.S. at 842.
8          To show that a prisoner has been subject to cruel and unusual punishment by an
9    officer’s failure to protect him, he must point to evidence in the record which shows that
10   the alleged deprivation was objectively “sufficiently serious,” i.e., that the conditions he
11   faced posed a “substantial risk of serious harm.” Farmer, 511 U.S. at 834. Second,
12   because “only the unnecessary and wanton infliction of pain implicates the Eighth
13   Amendment,” evidence must exist to show the defendant acted with a “sufficiently
14   culpable state of mind.” Wilson v. Seiter, 501 U.S. 294, 297 (1991) (internal quotation
15   marks, emphasis and citations omitted); see also Hudson, 503 U.S. at 5, 8.
16         The failure to protect claim against Defendants Hernandez and Gutierrez arises out
17   of the allegations that they placed Plaintiff on a golf cart in handcuffs, Plaintiff was
18   thrown from the cart as a result of Gutierrez driving too fast, and “took it upon
19   themselves to snatch him up” after he fell off the car. FAC at 3. Defendant Hernandez
20   declares that he did place Plaintiff in the golf car while in handcuffs but prior to this
21   incident he was “not aware of an inmate ever falling off the back of a cart.” Hernandez
22   Decl., Doc. No. 46-9 at ¶ 3. Likewise, Defendant Gutierrez declares that he had “driven
23   that cart numerous times with inmates sitting in the back in the same manner as
24   [Plaintiff]” but he had “never had an inmate fall out of the back of the cart” before
25   Plaintiff. Gutierrez Decl., Doc. No. 46-8 at ¶ 3. In addition, Gutierrez declares that he
26   was “not aware of an inmate ever falling off the back of a cart prior to this incident.” Id.
27         Plaintiff does not dispute these assertions. While he generally states that the
28   declarations of Hernandez and Gutierrez are “based on lies and further coverups,” he
                                                   12
                                                                                  17cv1500-MMA (JLB)
1    does not point to any evidence in the record that would contradict the assertion that they
2    were unaware of any prior incidents of inmates falling off the golf carts. Pl.’s Sur-Reply
3    at 5. In fact, Plaintiff argues that “as a direct result of the above incident, all staff
4    personnel underwent training on the use of carts, while banning transportation of cargo
5    cart for passenger use.” Id. The fact that there was training and new regulations
6    instituted after Plaintiff’s fall from the cart supports the argument that Defendants were
7    unaware of a serious risk to Plaintiff’s safety. At best, Plaintiff’s claims support a finding
8    of negligence which is not enough to establish a deliberate indifference. See Farmer, 511
9    U.S. at 842 (deliberate indifference entails something more than mere negligence). Thus,
10   the Court finds that there is no triable issue as to whether either Defendant had the
11   “requisite knowledge of a substantial risk” to Plaintiff’s safety when they used a golf cart
12   to transport Plaintiff. Farmer, 511 U.S. at 842.
13          Plaintiff also claims that after he fell from the cart, there was a delay by
14   Defendants in providing him with assistance. He alleges that after he fell, Gutierrez
15   “shouted repeatedly for Plaintiff to stand up, but when he didn’t he forced him up against
16   his cries of pain, then forced him into the cart.” Pl.’s Sur-Reply at 5. He further claims
17   Hernandez “stood by watching and allowed Defendant Gutierrez to man handle Plaintiff
18   without intervention of any kind.” Id. However, in Plaintiff’s deposition he testified that
19   once the cart stopped, Hernandez approached Plaintiff and asked him “are you all right?
20   Can you get up?” Pl.’s Dep. At 72:19-22. Plaintiff testified he told Hernandez he was in
21   pain. See id. at 77:22. Plaintiff testified that Gutierrez then told him to “get up.” Id. at
22   78:8-9. When Plaintiff told Gutierrez he was in pain, he testified that Gutierrez “yanked”
23   him up and had Plaintiff walk to the cart. Id. at 78:11-19. Gutierrez had Plaintiff sit in
24   the cart again and he “drove him to CTC.” Id. at 82:11-16.
25          Plaintiff argues that the risk of pulling him up to standing after the fall was
26   “obvious” due to the fact that he “showed discoloration and scratch marks to many parts
27   of his body.” Pl.’s Sur-Reply at 6. While there may have been a risk that Plaintiff would
28   suffer an additional injury when he was picked up off the ground by Gutierrez, he does
                                                     13
                                                                                     17cv1500-MMA (JLB)
1    not identify an injury or provide any evidence that he suffered an injury from this action.
2           Plaintiff also claims that both Defendants “refused to activate their alarm for
3    medical attention on [his behalf].” Pl.’s Decl. at ¶ 13. However, there are no
4    allegations, or any evidence introduced, to raise a triable issue of material fact as to
5    whether the purported failure to “activate” an alarm caused a delay in treatment for
6    Plaintiff or any harm as a result of the purported delay. Delays in providing care, without
7    more, are insufficient to constitute an Eighth Amendment violation. See Sanchez v. Vild,
8    891 F.2d 240, 242 (9th Cir.1989); Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d
9    404, 407 (9th Cir. 1985).
10          In sum, the Court finds that Plaintiff has not presented evidence to rebut
11   Defendants’ showing that they were not “deliberately indifferent” to a “substantial risk of
12   serious harm.” Farmer, 511 U.S. at 834. Accordingly, Defendants Hernandez and
13   Gutierrez are entitled to summary judgment as to Plaintiff’s Eighth Amendment claims.
14   III.   Eighth Amendment Claim against Defendant Ko
15          Following his fall from the golf cart and preliminary examination at the prison’s
16   CTC, Plaintiff was taken to “El Centro Regional Medical Center.” FAC at 4. While
17   there, Plaintiff was examined and provided treatment which included an “arm brace.” Id.
18   It is undisputed that when Plaintiff returned to CEN, Dr. Ko “confiscated Plaintiff’s arm
19   brace.” Id.; Ko Decl., Doc. No. 46-10 at ¶¶ 3-4.
20          The Eighth Amendment’s cruel and unusual punishments clause is violated when
21   prison officials are deliberately indifferent to a prisoner’s serious medical needs. Estelle
22   v. Gamble, 429 U.S. 97, 105 (1976). “Medical” needs include a prisoner’s “physical,
23   dental, and mental health.” Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). To
24   show “cruel and unusual” punishment under the Eighth Amendment, the prisoner must
25   point to evidence in the record from which a trier of fact might reasonably conclude that a
26   defendant’s medical treatment placed the prisoner at risk of “objectively, sufficiently
27   serious” harm, and that the defendant had a “sufficiently culpable state of mind” when he
28
                                                   14
                                                                                  17cv1500-MMA (JLB)
1    either provided or denied the prisoner medical care. Wallis v. Baldwin, 70 F.3d 1074,
2    1076 (9th Cir. 1995) (internal quotations omitted).
3          Dr. Ko does not dispute Plaintiff’s assertions that he was the party responsible for
4    “order[ing] staff to remove the brace” upon Plaintiff’s return from the outside hospital.
5    Ko Decl. at ¶ ¶ 3, 4. The records supplied by the parties in this action also show that
6    Plaintiff was examined by Dr. Ko the day after Plaintiff fell from the golf cart on October
7    18, 2016. See Pl.’s Sur-Reply, Ex. 8, at 27, Medical Progress Note dated Oct. 18, 2016;
8    Ko Decl. at ¶ 5. Dr. Ko told Plaintiff that the brace was not “medically necessary” and
9    offered “an ace wrap in place of the brace” which Plaintiff “declined.” Id. at ¶ 6. Dr. Ko
10   also prescribed Plaintiff “Carbamazepine and Naproxen for the pain and swelling.” Id.
11         Plaintiff argues that Dr. Ko “fail[ed] to provide ice packs” or provide him “with
12   something to elevate his forearm.” Pl.’s Sur-Reply at 6-7. However, a difference of
13   opinion between medical professionals concerning the appropriate course of inmate
14   treatment or care is not enough, by itself, to support a claim of deliberate indifference.
15   Sanchez, 891 F.2d at 242. Nor does a difference of opinion between the prisoner and his
16   doctors constitute deliberate indifference. See Jackson v. McIntosh, 90 F.3d 330, 332
17   (9th Cir. 1996).
18         Here, Plaintiff’s own claims, and the evidence he has submitted, indicates that Dr.
19   Ko disagreed with the treatment Plaintiff was provided at the outside hospital and it also
20   indicates that Plaintiff was provided medical treatment by Dr. Ko. Plaintiff
21   acknowledges that he was offered an “ace wrap in place of the arm brace” and he
22   provides no evidence or allegations contradicting Ko’s assertion that he was provided
23   with pain medication. Pl.’s Decl., Doc. No. 54 at 15. Where a plaintiff demonstrates
24   “nothing more than ‘a difference of medical opinion’ as to the need to pursue one course
25   of treatment over another [is] insufficient, as a matter of law to establish deliberate
26   indifference.” Jackson, 90 F.3d at 332. Plaintiff would have to be able to demonstrate
27   that the treatment plan provided was “medically unacceptable under the circumstances”
28   and that his medical treatment was chosen “in conscious disregard of an excessive risk”
                                                   15
                                                                                  17cv1500-MMA (JLB)
1    to his health. Id. There is no evidence in the record that the treatment provided to
2    Plaintiff was “medically unacceptable.” Id.
3             The Court finds that there is no genuine issue of material fact as to whether Dr. Ko
4    acted with deliberate indifference in his treatment of Plaintiff’s medical condition.
5    See Farmer, 511 U.S. at 834. Plaintiff has provided no evidence to dispute Dr. Ko’s
6    showing that he provided Plaintiff with adequate treatment for his medical condition.
7    Accordingly, Dr. Ko is entitled to summary judgment as to Plaintiff’s Eighth Amendment
8    claim.
9                                                  CONCLUSION
10            Based on the foregoing, the Court GRANTS Defendants’ motion for summary
11   judgment as to the merits of Plaintiff’s Eighth Amendment claims.5 The Court
12   DIRECTS the Clerk of Court to enter judgment accordingly and close the case.
13            IT IS SO ORDERED.
14   DATE: June 17, 2019                           _______________________________________
                                                   HON. MICHAEL M. ANELLO
15
                                                   United States District Judge
16
17
18
19
20
21
22
23
24   5
       Defendants also move for summary judgment on the ground that they are entitled to qualified
25   immunity. See Def. Memo. at 23-24. Because the Court has found that Defendants are entitled to
     summary judgment as to the merit of Plaintiff’s claims, it need not reach any issues regarding qualified
26   immunity. See Saucier v. Katz, 533 U.S. 194, 201 (2001) (“If no constitutional right would have been
     violated were the allegations established, there is no necessity for further inquiries concerning qualified
27   immunity.”); County of Sacramento v. Lewis, 523 U.S. 833, 841 n.5 (1998) (“[The better approach to
     resolving cases in which the defense of qualified immunity is raised is to determine first whether the
28   plaintiff has alleged the deprivation of a constitutional right at all.”)
                                                          16
                                                                                             17cv1500-MMA (JLB)
